Citation Nr: 1523525	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-30 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for ischemic heart disease, also claimed as arteriosclerotic heart disease and coronary artery bypass surgery, to include as due to herbicide exposure.  


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1945 to July 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that new and material evidence had not been presented to reopen the Veteran's claim for service connection for ischemic heart disease, also claimed as arteriosclerotic heart disease and coronary artery bypass surgery, to include as due to herbicide exposure.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has heart disease from serving in the Navy during the Vietnam War, when he served on the USS Constellation and the USS Gridley, which he claims went in-land into "brown waters."  See e.g., March 2008 lay statement. 

In March 2008, the Veteran submitted a lay statement that he served in the Gulf of Tonkin during the Vietnam War, on both the USS Constellation and the USS Gridley.  He contended that these ships had "in-land, in-water and brown-waterways operation in Vietnam during the War."

In March 2008, VA received a Personnel Information Exchange System (PIES) request response from the Department of Defense that it was unable to determine whether or not the Veteran served in Vietnam as there was no conclusive proof of "in-country service."

In March 2011, VA completed a Nehmer Memorandum for the Record, noting that the Veteran had not stated that either the Constellation or the Gridley was ever docked in Vietnam during the Veteran's time on the ship, nor had the Veteran stated that he left the ship and went to Vietnam.  However, in December 2011, the Veteran submitted a lay statement that noted that the USS Gridley "docked" in the Republic of Vietnam from 1946 to 1968 and that "Therefore, all crew of said warship has disembarked in the Republic of Vietnam."

As the Veteran has contended with his lay statements that as a crew member of the USS Gridley and the USS Constellation, that he served in "brown water" and that he set foot in Vietnam, any records that could verify these claims, such as personnel records, should be evaluated, but no request for all the Veteran's personnel records has yet been made.  

Under 38 C.F.R. § 3.156(c)(1) (2014), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim." 

It appears that there may be outstanding personnel records from the Veteran's period of active duty service which could be pertinent to substantiating the Veteran's claims, including his claims that his ship served in brown waters and that he went to shore during service in Vietnam.  The Board recognizes that if additional service records are obtained on remand that 38 C.F.R. § 3.156(c) may be applicable.  Therefore, upon remand a request should be made for any outstanding service personnel records.  38 C.F.R. § 3.159(c) (2014). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Submit requests to the appropriate government repositories, for the personnel records for the Veteran for all periods of active duty, and any other outstanding government-held records pertaining to the Veteran's service in the Navy in Vietnam.  These records should provide verification of service, including the specific dates that the Veteran served on the different U.S. ships.  

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Thereafter, take any additional development action that is deemed warranted and readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

